     Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 1 of 32 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

    ABBOTT CARDIOVASCULAR                        )
    SYSTEMS, INC. and EVALVE, INC.,              )
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       ) C.A. No. ___________________
                                                 )
    EDWARDS LIFESCIENCES CORP. and               ) DEMAND FOR JURY TRIAL
    EDWARDS LIFESCIENCES, LLC,                   )
                                                 )
                Defendants.                      )


                                         COMPLAINT

         Plaintiffs Abbott Cardiovascular Systems, Inc. (“ACS”) and Evalve, Inc. (“Evalve”)

(collectively, “Abbott” or “Plaintiffs”), for their Complaint against Defendants Edwards

Lifesciences Corp. (“Edwards Corp.”) and Edwards Lifesciences LLC (“Edwards LLC”)

(collectively, “Edwards” or “Defendants”), allege as follows:

                                       INTRODUCTION

         1.    Edwards is about to infringe multiple Abbott patents covering its MitraClip®, a

medical device that is revolutionizing the treatment of a life-threatening heart problem.

         2.    Abbott spent years building a market from scratch for that patented product—over

a decade from CE-mark approval in Europe, and two decades from the formation of Evalve. To

break into the market, Edwards tried to design around Abbott’s patents. That effort failed due to

“poor … results.”1


1
  Nocolo Piazza, et al., Transcatheter Mitral and Pulmonary Valve Therapy, J. AM. COLLEGE OF
CARDIOLOGY. 53(20):1837-1851 at 1838-41 (2009); see also Michael J. Mack, Percutaneous
treatment of mitral regurgitation: So near, yet so far!, J. of THORACIC AND CARDIOVASCULAR
SURGERY 135(3):238 (2008).


                                               -1-
      Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 2 of 32 PageID #: 2



          3.   Now, as Abbott’s efforts to build a market expected to reach billions of dollars are

paying off, Edwards is attempting to launch an infringing, copycat product called PASCAL. The

Court should preliminarily and permanently enjoin that infringing launch, which would undermine

years of work and investment by Abbott.

          4.   Abbott’s groundbreaking MitraClip treats mitral regurgitation (“MR”). MR is a

life-threatening condition arising from the mitral valve failing to close properly, allowing blood to

flow backwards in the heart. Before MitraClip, the standard of care for treating MR was highly-

invasive open-heart surgery, requiring stopping a patient’s heart. MitraClip avoided that high-risk

surgery with an entirely new field of non-surgical treatment.

          5.   Abbott began developing MitraClip in the 1990s. Implanting a device into a

beating heart presented enormous design, regulatory, doctor-training, and reimbursement

challenges. Yet, Abbott persevered, overcoming all the hurdles associated with this first-in-class

device. After years of demonstrated outcomes and study, Abbott is changing how the medical

community thinks about its new non-surgical procedure known as “edge-to-edge repair.”

          6.   MitraClip is so groundbreaking that the New York Times touted MitraClip in

September 2018 on its front page, calling MitraClip a “huge advance” that “sharply reduced deaths

among patients with a grim prognosis.”2 Doctors describe MitraClip as “a game changer,”

permitting them to treat MR “in a way we never thought we could.”3




2
  Gina Kolata, Tiny Device is a ‘Huge Advance’ for Treatment of Serious Heart Failure, THE NEW
YORK TIMES (Sept. 23, 2018), available at: https://www.nytimes.com/2018/09/23/health/heart-
failure-valve-repair-microclip.html (last visited: January 27, 2019).
3
    Id.


                                                -2-
    Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 3 of 32 PageID #: 3



       7.      Because MitraClip is so pioneering—in the FDA’s words, “a first-in-class device

representing a breakthrough technology”4— Abbott has invested hundreds of millions of dollars

and devoted nearly two decades to developing MitraClip, obtaining regulatory approvals, and

training doctors throughout the world.

       8.      Abbott’s investments are bearing fruit. In September 2018, for instance, a large

clinical trial established MitraClip as the “first therapy” to treat certain “high-risk patients” with

“difficult-to-treat” MR.5 The clinical results were so “profound” that when announced at a major

medical conference, the audience reacted with “spontaneous, rare, mid-presentation applause” and

“cheering,” reflecting a “once-in-a-lifetime” medical “revelation.” MitraClip “knocked it out of

the park.”6

       9.      PASCAL’s launch would transform a highly complex market in numerous ways,

all impossible to quantify. Edwards is already targeting MitraClip customers, and has told

investors PASCAL is an “alternative” to MitraClip.7

       10.     MitraClip is purchased in bulk, and a PASCAL sale could convert an entire

MitraClip hospital to PASCAL. PASCAL also would interfere with the customer relationships



4
 Letter from Denise Hinton, Chief Scientist, FDA to Stephanie Philbin, Goodwin & Proctor LLP,
Re: Citizen Petition for Due Diligence Determination of Patent Term Extension for MITRACLIP
CDS; Docket Nos. FDA-2014-E-2358; FDA-2014-E-2359 (FDA RADM Chief Scientist Letter)
at 7–8 (July 12, 2018) (denying petition).
5
  Gina Kolata, Tiny Device is a ‘Huge Advance’ for Treatment of Serious Heart Failure, THE NEW
YORK TIMES (Sept. 23, 2018), available at: https://www.nytimes.com/2018/09/23/health/heart-
failure-valve-repair-microclip.html (last visited: January 27, 2019).
6
  Gregg W. Stone, COAPT: MitraClip reduces hospitalization mortality in HF, mitral
regurgitation, CARDIOLOGY TODAY’S INTERVENTION ARTICLE (Sept. 23, 2018).
7
 Transcript, Edwards Lifesciences Corporation Presentation at Goldman Sachs 39th Annual
Global Healthcare Conference at 13–14 (June 13, 2018).


                                                -3-
      Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 4 of 32 PageID #: 4



Abbott has been building to expand the MitraClip market as well as the market for its future

structural heart products.

          11.    Abbott stands to lose an unquantifiable number of customers and sales, even

beyond MitraClip.

          12.    The timing could not be worse. Edwards is manufacturing PASCAL in the U.S.

and plans a European launch by mid-2019. That follows right on the heels of Abbott’s “seminal”

clinical trial, called “COAPT,” that established that MitraClip is effective in treating certain MR

patients who have little other option, and that is expected to “expand … MitraClip[’s] market into

the multibillion-dollar range.”8 Abbott would lose the benefit of years of investment.

          13.    MitraClip is poised to be the standard of care for MR patients. To get FDA

approval, Edwards is testing PASCAL against MitraClip in a “noninferiority” trial, designed to

show PASCAL is not inferior to MitraClip (as opposed to a superiority trial).9 Edwards concedes

Abbott’s COAPT trial will serve “as the benchmark” for expanding the market.10

          14.    Further, Edwards already appears intent on implying PASCAL can treat patients

MitraClip cannot, even though Edwards is only now beginning to test PASCAL head-to-head with

MitraClip in a non-inferiority study.11 Regardless of their truth, Edwards’ suggestions will

irreparably harm MitraClip’s reputation.




8
 Aallison Gatlin, Abbott Tops Bearish Odds In ‘Landmark’ Study Of Heart Device, INVESTOR’S
BUSINESS DAILY (Sept. 24, 2018).
9
    Transcript, Edwards Lifesciences Corporation FQ3 2018 Earnings Call at 11 (Oct. 23, 2018).
10
     Transcript, Edwards Lifesciences Corporation Analyst/Investor Day at 34 (Dec. 5, 2018).
11
     Transcript, Edwards Lifesciences Corporation FQ3 2018 Earnings Call at 11 (Oct. 23, 2018).


                                                -4-
      Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 5 of 32 PageID #: 5



         15.     This is a classic case warranting an injunction. Infringement of just one valid claim

is sufficient for an injunction. Yet PASCAL infringes dozens of valid claims in five patents.

         16.     And irreparable harm is established in multiple ways, including that PASCAL’s

launch would unjustifiably create a “two-player market,” “the existence” of which alone “may

well serve as a substantial ground for granting an injunction.”12

         17.     The public interest also would be served by protecting patent rights and the

innovation they encourage, particularly here, where MitraClip can serve the market on its own as

it has done for years.

         18.     Edwards’ imminent infringement is precisely what our patent system’s

exclusionary rights are designed to protect against. Abbott’s patents give it the right to protect the

market that its groundbreaking inventions made possible. Edwards’ infringement should be

stopped first through a preliminary injunction and then through a permanent injunction.

                                       NATURE OF THE ACTION

         19.     The United States Patent and Trademark Office (“USPTO”) awarded a robust

patent portfolio that protects Abbott’s inventions relating to the MitraClip, including United States

Patent Nos. 7,288,097 (“the ’097 patent”), 6,752,813 (“the ’813 patent”), 7,563,267 (“the ’267

patent”), 7,736,388 (“the ’388 patent”), and 8,057,493 (“the ’493 patent”) (collectively, “the

Patents-in-Suit”).

         20.     This is an action for infringement of the Patents-in-Suit.

         21.     This action is based on the Patent Laws of the United States, 35 U.S.C. §§ 100, et

seq.



12
     Robert Bosch LLC v. Pylon Mfg., 659 F.3d 1142, 1151 (Fed. Cir. 2011).


                                                 -5-
   Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 6 of 32 PageID #: 6



                                          THE PARTIES

       22.     Plaintiffs form part of the structural heart and vascular businesses of Abbott

Laboratories, a broad-based healthcare company with a robust portfolio of innovative and life-

saving cardiovascular and structural heart products, including stents, surgical valves and minimally

invasive valve repair and replacement devices.

       23.     Plaintiff ACS is a corporation organized and existing under the laws of the State of

California and has its principal place of business at 3200 Lakeside Drive, Santa Clara, California.

ACS markets and sells the MitraClip under exclusive license to the Patents-in-Suit from Evalve.

       24.     Plaintiff Evalve is a corporation organized and existing under the laws of the State

of Delaware and has its principal place of business at 4045 Campbell Avenue, Menlo Park,

California. Evalve holds legal title to the Patents-in-Suit as the assignee.

       25.     Edwards Corp. is a corporation organized and existing under the laws of the State

of Delaware, having its principal place of business at One Edwards Way, Irvine, California.

       26.     Edwards LLC is a limited liability company organized and existing under the laws

of the State of Delaware, having its principal place of business at One Edwards Way, Irvine,

California.

       27.     Edwards has manufactured, does manufacture, and/or will manufacture medical

devices for cardiovascular procedures, including the PASCAL mitral valve repair system, in the

United States for export, use, sale and offer for sale outside of the United States, including in

Europe.

                                 JURISDICTION AND VENUE

       28.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) et seq.


                                                 -6-
   Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 7 of 32 PageID #: 7



        29.         This Court has personal jurisdiction over Edwards Corp. and Edwards LLC

because, inter alia, they are incorporated in Delaware, and thus reside in this District.

        30.         Venue is proper in this District under 28 U.S.C. §§ 1391(a)–(c) and 1400(b),

because, inter alia, Edwards Corp. and Edwards LLC are incorporated in Delaware, and thus reside

in this District.

                                          BACKGROUND

                                          The Human Heart

        31.         The heart is vital to human health, pumping blood throughout the body, which

supplies oxygen and nutrients to the body’s organs and aids in the removal of carbon dioxide and

other wastes. If disease or injury impairs the blood pumping ability of the heart, the body’s organs

may not receive adequate blood to function normally.

        32.         The human heart has four chambers. The heart’s upper chambers are the “atria”

and the lower chambers are the “ventricles.” The upper chambers are further divided into the left

atrium and right atrium, and the lower chambers into the left ventricle and right ventricle (from a

patient’s perspective of the heart):




                                                 -7-
   Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 8 of 32 PageID #: 8




                                        Figure 1
  (https://www.mayoclinic.org/diseases-conditions/mitral-valve-regurgitation/symptoms-
                                  causes/syc-20350178)

       33.     The contraction and expansion of the atria and ventricles causes blood to be pumped

throughout the body.

       34.     The heart has four one-way valves, each one positioned at the outflow portion of

one of the chambers of the heart. The valves open and close in coordination with the pumping of

the heart to unidirectionally control the flow of blood. Each valve has a set of leaflets that, in a

healthy heart, open to allow blood to pass from a chamber, and close to prevent blood from flowing

backwards into the chamber from which it came. In this way, a healthy heart supplies the organs

of the body with oxygen and nutrients.




                                               -8-
   Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 9 of 32 PageID #: 9



        35.     One of the four heart valves is the mitral valve. The mitral valve is located between

the left atrium and the left ventricle:




                                              Figure 2
                         (http://mitraclip.com/about_mitral_regurgitation)



                                          Mitral Regurgitation

        36.     Heart valves sometimes do not function properly, leading to a heart condition. One

of these heart conditions is MR.

        37.     MR occurs due to abnormalities of the mitral valve. When the mitral valve does

not close properly during contraction of the left ventricle, blood can flow backwards through the

mitral valve and back into the left atrium. This can result in irreversible damage to the cardiac

functions of the heart as well as several other serious health complications.




                                                  -9-
 Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 10 of 32 PageID #: 10



                              Prior Surgical Treatments for MR

       38.     Historically, MR was treated with open-heart surgery in which the heart is exposed

by way of a large opening cut through the chest and stopped, the patient put on a cardiopulmonary

bypass machine, and the valve either replaced or repaired.

       39.     One method of open-heart surgical repair for MR, put into practice by Dr. Ottavio

Alfieri in the early 1990s, involved suturing the mitral valve leaflets to each other to create a

double-orifice in a technique that became known as the “Alfieri” stitch:




                                            Figure 3
        (C. Fucci et al., “Improved results with mitral valve repair using new surgical
   techniques, Eur. J. Cardio-thorac. Surg. Vol. 9, No. 11 p: 621–627 at 623, Fig. 2 (1995))


       40.     Open-heart surgery for MR is associated with some significant disadvantages,

including significant medical risks and severe surgical trauma.

       41.     An open-heart surgery patient will often require several months of recovery.

       42.     Open-heart surgery, and its associated recovery time, can be costly for patients and

health care providers.

       43.     Some patients, due to their advanced age or medical conditions, cannot undergo

open-heart surgery.


                                              - 10 -
 Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 11 of 32 PageID #: 11



       44.      Thus, before the development of MitraClip and the inventions of the Patents-in-

Suit, there remained a large unmet need for an effective, less invasive medical treatment for

patients suffering from MR.

                                Abbott’s MR Solution: MitraClip

       45.      Applying their expertise and ingenuity as well as considerable resources, scientists

and engineers at Evalve, collaborating with physicians, worked to solve this unmet medical need

from the 1990s when Evalve was founded, through the late 2000s and early 2010s when the

product of their efforts ultimately received marketing approval (first in Europe and later in the

U.S.). These efforts resulted in the MitraClip.




                                                Figure 4
             (https://www.ctsnet.org/article/brief-description-percutaneous-mitral-repair-
                             procedure-using-mitraclip%C2%AE-device)




                                               - 11 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 12 of 32 PageID #: 12



        46.    After conceiving of this innovative technology, the Evalve team conducted

feasibility studies with the new device in the laboratory and in animals, demonstrating that it could

successfully resolve MR without open-heart surgery.

        47.    Based on this data, in 2003, the U.S. Food and Drug Administration (“FDA”)

approved the conduct of trials in humans, allowing Evalve’s collaboration with the medical

community in the development of an entirely new medical procedure with tremendous benefits for

patients.

        48.    In July 2003, Evalve commenced clinical trials to evaluate the safety and

effectiveness of the MitraClip, including the Endovascular Valve Edge-to-Edge Repair Study

(“EVEREST”) I, EVEREST II Randomized Clinical Trial, and the EVEREST II High Risk

Registry Study. These trials provided additional information and data regarding the safety and

efficacy of the MitraClip.

        49.    Based on these clinical trials, the MitraClip device received regulatory approval

from agencies around the world.        The MitraClip device received “CE-Mark” approval for

marketing in Europe in 2008, and is now approved for commercial distribution in over two-dozen

European countries.

        50.    The MitraClip also received FDA approval for marketing in the United States in

2013.

                             Abbott’s Continued Investment In MitraClip

        51.    Recognizing the value of the technology Evalve had developed, Abbott

Laboratories fully acquired Evalve in 2009, increasing the stake it had previously held following

the 2006 acquisition of the vascular device division of Guidant Corporation.




                                               - 12 -
     Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 13 of 32 PageID #: 13



         52.   Abbott has since devoted significant resources to the further development and

production of the MitraClip device.

         53.   Abbott has trained and deployed a global workforce to develop clinical training and

sales channels and relationships with MitraClip customers, including medical facilities and

physicians. Abbott also has devoted significant resources to educating the medical community

about edge-to-edge transcatheter mitral valve repair and its benefits.

         54.   Abbott also has devoted, and continues to devote, considerable resources to the

MitraClip’s clinical development. For example, after the MitraClip received regulatory approval,

Abbott sponsored the ACCESS-EU trial in Europe, and the REALISM trial in the United States,

to further assess the safety and efficacy of the MitraClip.

         55.   More recently, Abbott conducted the COAPT trial to further study MitraClip in

symptomatic secondary (functional) MR patients. The results of this study—unveiled at the

Transcatheter Therapeutics (TCT) conference in San Diego in September 2018—showed that

MitraClip treatment “significantly reduced not only the primary endpoint of heart failure (HF)

rehospitalizations, but also mortality at 2 years.”13

         56.   Abbott also has invested significantly in further development of the MitraClip, in

response to physician feedback. Abbott has developed next-generation versions of the MitraClip

that build upon Evalve’s successful work, to further improve the MitraClip features and ease-of-

use and treatment of a broader range of patients.




13
   See Shelley Wood, COAPT: MitraClip Reduced Repeat Hospitalizations, Mortality in
Functional MR Patients With Severe HF, TCTMD, https://www.tctmd.com/news/coapt-mitraclip-
reduces-repeat-hospitalizations-mortality-functional-mr-patients-severe-hf s (last visited: January
27, 2018).


                                                - 13 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 14 of 32 PageID #: 14



       57.     Abbott’s development efforts resulted in the second-generation MitraClip NT,

which received CE-Mark approval in December 2015 and FDA approval in 2016, and the third

generation MitraClip NTR and XTR, which received CE-Mark approval for use in Europe in early

2018 and FDA approval in June 2018.

       58.     Abbott also continues to work on further enhancements to the MitraClip and plans

to launch subsequent generations of MitraClip over the next several years.

                                    Features of the MitraClip

       59.     As shown in the images below, the MitraClip treats MR by grasping the mitral

valve leaflets from the atrial and ventricular sides and bringing them closer to perform an edge-to-

edge repair without the trauma of open-heart surgery. This closer arrangement of the leaflets

allows more effective closing of the valve to reduce or eliminate undesirable reverse flow, or MR.




                                              Figure 5
                          (https://www.heartvascularcentre.com/treatments/)

       60.     The MitraClip is delivered to a beating heart through a minimally invasive

procedure that uses a catheter introduced through the patient’s femoral vein. A physician can

navigate the MitraClip through the patient’s vasculature to the site of the MR in the heart, and then

advance and manipulate the MitraClip for proper positioning and permanent placement on the

mitral valve remotely from outside the patient’s body.




                                               - 14 -
     Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 15 of 32 PageID #: 15



         61.   The minimally invasive nature of the MitraClip obviates the need for open-heart

surgery.

                                     The Success of MitraClip

         62.   MitraClip is the only approved transcatheter option for edge-to-edge mitral valve

repair, and it delivers meaningful improvement in cardiac function with a low safety risk and low

incidence of device complications.

         63.   MitraClip has received extensive industry and clinical praise and recognition for its

contributions to cardiovascular care.

         64.   As just a few of many examples, physicians have praised MitraClip as a “first-in-

class transcatheter mitral valve repair device.”14

         65.   Others have said “[i]t is clear that the MitraClip offers significant clinical and

quality-of-life benefit to patients, with an excellent safety profile compared with surgical

intervention.”15

         66.   MitraClip has been recognized as “the predominant alternative non-surgical

treatment option for patients with symptomatic mitral regurgitation (MR) who were judged

inoperable by a heart team …demonstrating a wide acceptance for this interventional treatment.”16




14
  Eric J. Velazquez, et al., The MitraClip and Survival in Patients with Mitral Regurgitation at
High Risk for Surgery: A Propensity-matched Comparison, AM. HEART J., VOL. 170, No. 5, pp.
1050-1059 at 1050 (2015).
15
  Alice Perlowski & Ted Feldman, Percutaneous Treatment of Mitral Regurgitation: The
MitraClip Experience, INTERVENT CARDIOL. CLIN., Vol. 1 pp. 63-72 at 71 (2012).
16
  Martin Orban & Jörg Hausleiter, Edge-to-Edge Mitral Valve Repair: Solid Data and a
Prosperous Future, HEART 104(4):280-281 at 280 (2018).


                                                - 15 -
     Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 16 of 32 PageID #: 16



         67.   Others have credited MitraClip for “significantly advanc[ing] the field of

transcatheter therapy for mitral valve regurgitation [and] … becom[ing] the most widely adopted

TMVR [sic] approach worldwide ….”17

         68.   As described in a front-page article in the New York Times, after seeing the results

of the COAPT study, physicians have called MitraClip a “game changer” and “a huge advance,”

and commented that it “will change how we treat these patients.”18

         69.   Abbott has received a number of industry awards for the MitraClip.

         70.   In 2017, Fast Company named Abbott to its annual list of the top 10 most

innovative companies and emphasized the MitraClip as one of Abbott’s “Latest Breakthroughs.”

         71.   In 2015, Abbott won the Chicago Innovation Award for the MitraClip.

         72.   The MitraClip also won the gold in the 2011 Edison Awards as the best new

surgical aids product in the science and medical category.

         73.   And in 2010, the MitraClip received the DiNA award for Outstanding Therapeutic

and Product medical device.

         74.   In addition to this industry praise and recognition, the USPTO, as well as other

patent offices around the world, have awarded patents on the technology that is essential to clipping

devices and embodied by the MitraClip, including the Patents-in-Suit.




17
 Mario Gössl, et al., Current Status of Catheter-Based Treatment of Mitral Valve Regurgitation,
CURR. CARDIOL. REP. 19:38 at 1-2 (2017).
18
  See Gina Kolata, Tiny Device is a ‘Huge Advance’ for Treatment of Serious Heart Failure, THE
NEW YORK TIMES (Sept. 23, 2018), available at: https://www.nytimes.com/
2018/09/23/health/heart-failure-valve-repair-microclip.html (last visited: January 27, 2019).


                                               - 16 -
     Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 17 of 32 PageID #: 17



           Edwards’ Failed Attempt At Transcatheter Edge-to-Edge Mitral Valve Repair

           75.    Edwards attempted to develop and market an edge-to-edge transcatheter mitral

valve repair system, but was not successful.

           76.    Specifically, Edwards failed with its “Mobius” Leaflet Repair System that it

attempted to develop in the 2000s. The Mobius system attempted to repair the mitral valve using

a catheter-delivered “stitch” to effect an edge-to-edge mitral valve repair.

           77.    Edwards tried to develop this “Mobius” device into a viable commercial product

for eight years. However, the investigation and development of the Mobius device was suspended

because of “mixed results, procedural complexity, and a perceived limited patient population.”19

           78.    The poor durability and low procedural success rate of Mobius led investigators to

suspend further experimentation with the device during phase 1 of clinical trials.20

           79.    At the 30-day follow-up period, less than one-half of the total patients enrolled had

a successful stitch in place.21

           80.    Edwards ultimately discontinued the Mobius system, and never brought it to

market.




19
  Michael J. Mack, Percutaneous treatment of mitral regurgitation: So near, yet so far!, J. of
THORACIC AND CARDIOVASCULAR SURGERY 135(3):238 at 238 (2008).
20
 Nocolo Piazza, et al., Transcatheter Mitral and Pulmonary Valve Therapy, J. AM. COLLEGE OF
CARDIOLOGY. 53(20):1837-1851 at 1840 (2009).
21
     Id.


                                                 - 17 -
     Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 18 of 32 PageID #: 18



           81.   Subsequently, in 2012, Edwards’ CEO acknowledged that “[t]he minimally

invasive transcatheter route for mitral valve repair ‘has been a tough one’ for the company to break

into.”22

                   Edwards’ Development of the Infringing PASCAL Device

           82.   Edwards did not stop its efforts to bring to market an edge-to-edge transcatheter

mitral valve repair system after its failure with the Mobius system. Rather, Edwards saw the

success of Abbott’s patent-protected MitraClip device and set out to copy Abbott’s patented

technology. The result is PASCAL: Edwards’ infringing mitral valve repair system.

           83.   PASCAL is described in slides from a September 2018 presentation by Ted

Feldman, M.D., at the PCR London Valves Conference23:




22
  Edwards’ pursuit of transcatheter mitral valve repair options continues, CEO says, THE GRAY
SHEET 12(70), Elsevier, Inc. (July 2, 2012).
23
   Ted Feldman, Case-based learning for the Heart Valve Team: percutaneous treatment of
primary MR -- Device options: leaflet repair, 2018 PCR LONDON VALVES PRESENTATION (Sept.
9-11, 2018) available at:              https://media.pcronline.com/diapos/PCRLondon2018/11-
20180910_1130_Room_3_Feldman_Ted_1111_(975)/Feldman_Ted_20181009_1130_Room_3.
pdf (last visited: January 27, 2019).


                                               - 18 -
     Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 19 of 32 PageID #: 19




                                             Figure 6

          84.    Edwards also published results from a PASCAL feasibility study in mid-2017 in

The Lancet.24

          85.    A clinicaltrials.gov entry reports that Edwards has been conducting its “CLASP”

trial for CE-Mark approval of PASCAL since June 2017.25

          86.    Edwards has reported to shareholders and investors that “[it] plan[s] to complete

the PASCAL CE Mark trial in 2018 and expect[s] to launch the product in 2019.”26And in a




24
   See Fabien Praz, et al., Compassionate use of the PASCAL transcatheter mitral valve repair
system for patients with severe mitral regurgitation: a multicenter, prospective, observational,
first-in-man study, THE LANCET 390:773-80 at 779 (2017).
25
  See The CLASP Study Edwards PASCAL TrAnScatheter Mitral Valve RePair System Study
(CLASP), https://clinicaltrials.gov/ct2/show/NCT03170349?term=PASCAL&cond=Regurgitatio
n%2C+Mitral&rank=1 (last visited: January 27, 2019).
26
     See Transcript, Edwards Lifesciences (EW) Q2 2018 Earnings Call at 12 (July 26, 2018).


                                               - 19 -
     Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 20 of 32 PageID #: 20



December 5, 2018 Investor Conference, Edwards announced an “expected milestone” as “[l]aunch

of the PASCAL repair system for mitral patients in Europe by mid-year 2019.”27

           87.   In July 2017, Edwards posted a job posting for a “Principal Engineer,

Manufacturing: PASCAL - Transcatheter Mitral & Tricuspid Therapies,” to be based in Irvine,

California.28 This position, within the “Transcatheter Mitral Repair System (PASCAL) program,”

was to involve “developing and implementing new manufacturing processes and technology

resulting in high capacity and a sustainable product line.”29

           88.   Edwards manufactures, has manufactured, and/or will imminently manufacture

PASCAL in the United States for export, use, sale, and offer for sale outside the United States,

including Europe, without authorization from Abbott.

           89.   Edwards has reported that PASCAL is “[m]anufactured in and [e]xported from the

U.S.”30




27
  Press Release, Edwards Lifesciences, Edwards Lifesciences Outlines Growth Strategy At Annual
Investor Conference (Dec. 5, 2018), https://www.edwards.com/ns20181205 (last visited January
27, 2019).
28
   See Edwards Job Posting for Principal Engineer, Manufacturing, PASCAL -Transcatheter
Mitral &      Tricuspid     Therapies,    THE     LADDERS     (posted    July    25,    2017),
https://www.theladders.com/job/principal-engineer-manufacturing-xfffd-pascal-transcatheter-
mitral-tricuspid-therapies-edwards-lifesciences-irvine-ca_34832480 (last visited: January 27,
2019).
29
     Id.
30
  See The CLASP Study Edwards PASCAL TrAnScatheter Mitral Valve RePair System Study
(CLASP), https://clinicaltrials.gov/ct2/show/NCT03170349?term=PASCAL&cond=Regurgitatio
n%2C+Mitral&rank=1 (last visited: January 27, 2019).


                                               - 20 -
     Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 21 of 32 PageID #: 21



         90.   A recall and safety alert issued by the Canadian Government states that PASCAL

is manufactured by Edwards LLC, address 1 Edwards Way, Irvine CA 92614, USA.31

                  Edwards’ Infringement Has and Will Irreparably Harm Abbott

         91.   Launching PASCAL would irreparably harm Abbott by artificially creating a two-

player market, with Abbott having to compete against its own patented technology.

         92.   Abbott has invested years and hundreds of millions of dollars in acquiring Evalve

and developing MitraClip. To obtain regulatory approval, Abbott had to convince regulatory

bodies that MitraClip is a safe and effective treatment—a particularly challenging effort for what

the FDA called “a first-in-class device representing a breakthrough technology.”32 Abbott also had

to build the market for its device from scratch by educating and training physicians in this brand

new technique for mitral valve repair, and securing reimbursement for patients for the MitraClip

procedure.

         93.   Through its infringing PASCAL device, Edwards will unjustly and irreparably reap

the benefits of Abbotts’s investments, without contributing to them. PASCAL uses MitraClip’s

patented features and is designed to take away MitraClip customers. Edwards told investors that




31
     See http://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/66392r-eng.php (last
visited: January 27, 2019).
32
   Letter from Denise Hinton, Chief Scientist, FDA to Stephanie Philbin, Goodwin & Proctor LLP,
Re: Citizen Petition for Due Diligence Determination of Patent Term Extension for MITRACLIP
CDS; Docket Nos. FDA-2014-E-2358; FDA-2014-E-2359 (FDA RADM Chief Scientist Letter)
at 7–8 (July 12, 2018) (denying petition).


                                              - 21 -
     Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 22 of 32 PageID #: 22



PASCAL’s “going to be a[n] … alternative for a market ….with … only one competitor,”

MitraClip, and serve “a patient population that’s already being served” by MitraClip.33

          94.    Abbott also will be harmed by having to divert resources to respond to PASCAL’s

unlawful infringement.

          95.    Edwards already is using MitraClip’s success in Abbott’s COAPT clinical trial to

propel PASCAL, telling investors that Abbott’s “COAPT” trial “showed that we can alter the

natural history of mitral regurgitation and … reduce mortality by intervening.”34 Edwards also

pointed to the “built-in market that’s already been developed over time” by Abbott, the “tailwind”

for PASCAL that MitraClip’s results created, and the fact that “there’s already reimbursement and

approval process [] in place.” 35

          96.    Abbott’s harm from Edwards’ infringement by the launch of PASCAL will be

irreparable and unquantifiable, and it cannot be made whole by damages alone.

                                     THE PATENTS-IN-SUIT

          97.    Abbott has invested heavily in developing and maintaining a portfolio of patents

covering the MitraClip, including the Patents-in-Suit.

          98.    The ’097 patent is titled “Surgical device for connecting soft tissue,” and was duly

and legally issued on October 30, 2007.



33
  Transcript, Edwards Lifesciences Corp at Canaccord Genuity Growth Conference at 5-6 (Aug.
9, 2017); Transcript, Edwards Lifesciences Corporation Presentation at Goldman Sachs 39th
Annual Global Healthcare Conference at 13 (June 13, 2018).
34
     Transcript, Edwards Lifesciences Corporation Analyst/Investor Day at 30 (Dec. 5, 2018).
35
  Transcript, Edwards Lifesciences Corporation Presentation at Goldman Sachs 39th Annual
Global Healthcare Conference at 33 (June 13, 2018); Transcript, Edwards Lifesciences
Corporation Analyst/Investor Day at 12 (Dec. 5, 2018); Transcript, Edwards Lifesciences
Corporation at Wells Fargo Securities Healthcare Conference at 8 (Sep. 6, 2018).


                                                - 22 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 23 of 32 PageID #: 23



       99.     A true and correct copy of the ’097 patent is attached as Exhibit A.

       100.    The ’813 is titled “Methods and devices for capturing and fixing leaflets in valve

repair,” and was duly and legally issued on June 22, 2004.

       101.    A true and correct copy of the ’813 patent is attached as Exhibit B.

       102.    The ’267 patent is titled “Fixation device and methods for engaging tissue,” and

was duly and legally issued on July 21, 2009.

       103.    A true and correct copy of the ’267 patent is attached as Exhibit C.

       104.    The ’388 patent is titled “Fixation devices, systems and methods for engaging

tissue,” and was duly and legally issued on June 15, 2010.

       105.    A true and correct copy of the ’388 patent is attached as Exhibit D.

       106.    The ’493 patent is titled “Fixation devices, systems and methods for engaging

tissue,” and was duly and legally issued on November 15, 2011.

       107.    A true and correct copy of the ’493 patent is attached as Exhibit E.

              EDWARDS’ INFRINGEMENT OF THE ASSERTED PATENTS

       108.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 107 above.

       109.    As shown in the claim chart in Exhibit F, Edwards’ PASCAL device meets each

and every limitation of at least claim 1 of the ’097 patent, either literally and/or under the doctrine

of equivalents. Thus, Edwards’ manufacture of PASCAL in the United States, including for

export, use, sale and offer for sale outside of the United States, infringes at least claim 1 of the

’097 patent under 35 U.S.C. § 271(a).

       110.    As shown in the claim chart in Exhibit G, Edwards’ PASCAL device meets each

and every limitation of at least claim 113 of the ’813 patent, either literally and/or under the

doctrine of equivalents. Thus, Edwards’ manufacture of PASCAL in the United States, including


                                                - 23 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 24 of 32 PageID #: 24



for export, use, sale and offer for sale outside of the United States, infringes at least claim 113 of

the ’813 patent under 35 U.S.C. § 271(a).

       111.    As shown in the claim chart in Exhibit H, Edwards’ PASCAL device meets each

and every limitation of at least claim 1 of the ’267 patent, either literally and/or under the doctrine

of equivalents. Thus, Edwards’ manufacture of PASCAL in the United States, including for

export, use, sale and offer for sale outside of the United States, infringes at least claim 1 of the

’267 patent under 35 U.S.C. § 271(a).

       112.    As shown in the claim chart in Exhibit I, Edwards’ PASCAL device meets each

and every limitation of at least claim 1 of the ’388 patent, either literally and/or under the doctrine

of equivalents. Thus, Edwards’ manufacture of PASCAL in the United States, including for

export, use, sale and offer for sale outside of the United States, infringes at least claim 1 of the

’388 patent under 35 U.S.C. § 271(a).

       113.    As shown in the claim chart in Exhibit J, Edwards’ PASCAL device meets each

and every limitation of at least claim 1 of the ’493 patent, either literally and/or under the doctrine

of equivalents. Thus, Edwards’ manufacture of PASCAL in the United States, including for

export, use, sale and offer for sale outside of the United States, infringes at least claim 1 of the

’493 patent under 35 U.S.C. § 271(a).

       114.    Thus, Edwards’ manufacture of PASCAL in the United States, including for export,

use, sale and offer for sale outside of the United States, infringes at least one claim of each of the

Patents-in-Suit at least pursuant to 35 U.S.C. § 271(a).

                                   FIRST CAUSE OF ACTION

                                (Infringement of the ’097 Patent)

       115.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 114 above.


                                                - 24 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 25 of 32 PageID #: 25



       116.    Edwards has infringed, and is infringing, one or more claims of the ’097 patent

through its manufacture of PASCAL in the United States, including for export, use, sale and offer

for sale outside of the United States. Edwards is liable for infringement at least pursuant to 35

U.S.C. § 271(a).

       117.    Unless enjoined by this Court, Edwards will continue to infringe the ’097 patent

and as a direct result Abbott will continue to suffer harm, including irreparable harm for which

there is no adequate remedy at law. Accordingly, Abbott is entitled to preliminary and permanent

injunctive relief against such infringement pursuant to 35 U.S.C. § 283.

       118.    Abbott will suffer damage as a direct and proximate result of Edwards’

infringement of the ’097 patent. Thus, in addition to injunctive relief, Abbott is entitled to recover

damages for such infringement pursuant to 35 U.S.C. § 284 in an amount to be proven at trial.

                                 SECOND CAUSE OF ACTION

                   (Declaratory Judgment of Infringement of the ’097 Patent)

       119.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 118 above.

       120.    Edwards plans to manufacture PASCAL in the United States, including for export,

use, sale and offer for sale outside of the United States.

       121.    Such conduct will infringe one or more claims of the ’097 patent pursuant to 35

U.S.C. § 271(a).

       122.    Edwards’ infringing activity is imminent.

       123.    As a result of the foregoing facts, there is an actual case or controversy between

Abbott and Edwards regarding whether Edwards’ manufacture of the PASCAL device in the

United States will directly infringe one or more claims of the ’097 patent.




                                                - 25 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 26 of 32 PageID #: 26



       124.    Abbott will be irreparably harmed by Edwards’ infringing activities unless they are

enjoined by this Court. Abbott has no adequate remedy at law.

                                  THIRD CAUSE OF ACTION

                                (Infringement of the ’813 Patent)

       125.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 124 above.

       126.    Edwards has infringed, and is infringing, one or more claims of the ’813 patent

through its manufacture of PASCAL in the United States, including for export, use, sale and offer

for sale outside of the United States. Edwards is liable for infringement at least pursuant to 35

U.S.C. § 271(a).

       127.    Unless enjoined by this Court, Edwards will continue to infringe the ’813 patent

and as a direct result Abbott will continue to suffer harm, including irreparable harm for which

there is no adequate remedy at law. Accordingly, Abbott is entitled to preliminary and permanent

injunctive relief against such infringement pursuant to 35 U.S.C. § 283.

       128.    Abbott will suffer damage as a direct and proximate result of Edwards’

infringement of the ’813 patent. Thus, in addition to injunctive relief, Abbott is entitled to recover

damages for such infringement pursuant to 35 U.S.C. § 284 in an amount to be proven at trial.

                                 FOURTH CAUSE OF ACTION

                   (Declaratory Judgment of Infringement of the ’813 Patent)

       129.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 128 above.

       130.    Edwards plans to manufacture PASCAL in the United States, including for export,

use, sale and offer for sale outside of the United States.

       131.    Such conduct will infringe one or more claims of the ’813 patent pursuant to 35

U.S.C. § 271(a).


                                                - 26 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 27 of 32 PageID #: 27



       132.    Edwards’ infringing activity is imminent.

       133.    As a result of the foregoing facts, there is an actual case or controversy between

Abbott and Edwards regarding whether Edwards’ manufacture of the PASCAL device in the

United States will directly infringe one or more claims of the ’813 patent.

       134.    Abbott will be irreparably harmed by Edwards’ infringing activities unless they are

enjoined by this Court. Abbott has no adequate remedy at law.

                                  FIFTH CAUSE OF ACTION

                                (Infringement of the ’267 Patent)

       135.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 134 above.

       136.    Edwards has infringed, and is infringing, one or more claims of the ’267 patent

through its manufacture of PASCAL in the United States, including for export, use, sale and offer

for sale outside of the United States. Edwards is liable for infringement at least pursuant to 35

U.S.C. § 271(a).

       137.    Unless enjoined by this Court, Edwards will continue to infringe the ’267 patent

and as a direct result Abbott will continue to suffer harm, including irreparable harm for which

there is no adequate remedy at law. Accordingly, Abbott is entitled to preliminary and permanent

injunctive relief against such infringement pursuant to 35 U.S.C. § 283.

       138.    Abbott will suffer damage as a direct and proximate result of Edwards’

infringement of the ’267 patent. Thus, in addition to injunctive relief, Abbott is entitled to recover

damages for such infringement pursuant to 35 U.S.C. § 284 in an amount to be proven at trial.

                                  SIXTH CAUSE OF ACTION

                   (Declaratory Judgment of Infringement of the ’267 Patent)

       139.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 138 above.


                                                - 27 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 28 of 32 PageID #: 28



       140.    Edwards plans to manufacture PASCAL in the United States, including for export,

use, sale and offer for sale outside of the United States.

       141.    Such conduct will infringe one or more claims of the ’267 patent pursuant to 35

U.S.C. § 271(a).

       142.    Edwards’ infringing activity is imminent.

       143.    As a result of the foregoing facts, there is an actual case or controversy between

Abbott and Edwards regarding whether Edwards’ manufacture of the PASCAL device in the

United States will directly infringe one or more claims of the ’267 patent.

       144.    Abbott will be irreparably harmed by Edwards’ infringing activities unless they are

enjoined by this Court. Abbott has no adequate remedy at law.

                                SEVENTH CAUSE OF ACTION

                                (Infringement of the ’388 Patent)

       145.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 144 above.

       146.    Edwards has infringed, and is infringing, one or more claims of the ’388 patent

through its manufacture of PASCAL in the United States, including for export, use, sale and offer

for sale outside of the United States. Edwards is liable for infringement at least pursuant to 35

U.S.C. § 271(a).

       147.    Unless enjoined by this Court, Edwards will continue to infringe the ’388 patent

and as a direct result Abbott will continue to suffer harm, including irreparable harm for which

there is no adequate remedy at law. Accordingly, Abbott is entitled to preliminary and permanent

injunctive relief against such infringement pursuant to 35 U.S.C. § 283.




                                                - 28 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 29 of 32 PageID #: 29



       148.    Abbott will suffer damage as a direct and proximate result of Edwards’

infringement of the ’388 patent. Thus, in addition to injunctive relief, Abbott is entitled to recover

damages for such infringement pursuant to 35 U.S.C. § 284 in an amount to be proven at trial.

                                 EIGHTH CAUSE OF ACTION

                   (Declaratory Judgment of Infringement of the ’388 Patent)

       149.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 148 above.

       150.    Edwards plans to manufacture PASCAL in the United States, including for export,

use, sale and offer for sale outside of the United States.

       151.    Such conduct will infringe one or more claims of the ’388 patent pursuant to 35

U.S.C. § 271(a).

       152.    Edwards’ infringing activity is imminent.

       153.    As a result of the foregoing facts, there is an actual case or controversy between

Abbott and Edwards regarding whether Edwards’ manufacture of the PASCAL device in the

United States will directly infringe one or more claims of the ’388 patent.

       154.    Abbott will be irreparably harmed by Edwards’ infringing activities unless they are

enjoined by this Court. Abbott has no adequate remedy at law.

                                  NINTH CAUSE OF ACTION

                                (Infringement of the ’493 Patent)

       155.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 154 above.

       156.    Edwards has infringed, and is infringing, one or more claims of the ’493 patent

through its manufacture of PASCAL in the United States, including for export, use, sale and offer

for sale outside of the United States. Edwards is liable for infringement at least pursuant to 35

U.S.C. § 271(a).


                                                - 29 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 30 of 32 PageID #: 30



       157.    Unless enjoined by this Court, Edwards will continue to infringe the ’493 patent

and as a direct result Abbott will continue to suffer harm, including irreparable harm for which

there is no adequate remedy at law. Accordingly, Abbott is entitled to preliminary and permanent

injunctive relief against such infringement pursuant to 35 U.S.C. § 283.

       158.    Abbott will suffer damage as a direct and proximate result of Edwards’

infringement of the ’493 patent. Thus, in addition to injunctive relief, Abbott is entitled to recover

damages for such infringement pursuant to 35 U.S.C. § 284 in an amount to be proven at trial.

                                  TENTH CAUSE OF ACTION

                   (Declaratory Judgment of Infringement of the ’493 Patent)

       159.    Abbott repeats and re-alleges the allegations of paragraphs 1 through 158 above.

       160.    Edwards plans to manufacture PASCAL in the United States, including for export,

use, sale and offer for sale outside of the United States.

       161.    Such conduct will infringe one or more claims of the ’493 patent pursuant to 35

U.S.C. § 271(a).

       162.    Edwards’ infringing activity is imminent.

       163.    As a result of the foregoing facts, there is an actual case or controversy between

Abbott and Edwards regarding whether Edwards’ manufacture of the PASCAL device in the

United States will directly infringe one or more claims of the ’493 patent.

       164.    Abbott will be irreparably harmed by Edwards’ infringing activities unless they are

enjoined by this Court. Abbott has no adequate remedy at law.

                                         PRAYER FOR RELIEF

       WHEREFORE, Abbott prays for the following relief:




                                                - 30 -
  Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 31 of 32 PageID #: 31



           (a)     A judgment that Edwards has infringed and is infringing each of the Patents-in-

Suit;

           (b)     A declaratory judgment that Edwards’ commercial manufacture, use, offer for sale,

or sale in, or importation into, the United States of PASCAL would infringe each of the Patents-

in-Suit;

           (c)     An order preliminarily and permanently enjoining Edwards, its officers, agents,

servants, employees and attorneys, all parent, subsidiary, and affiliate corporations and other

related business entities, and all other persons or entities acting in concert, participation or in

privity with one or more of them, and their successors and assigns, from infringing, contributing

to the infringement of, or inducing others to infringe the Patents-in-Suit;

           (d)     A judgment awarding Abbott damages, in an amount to be determined at trial,

together with interest and costs as fixed by the Court;

           (e)     A judgment awarding Abbott reasonable attorneys’ fees and its costs and

reimbursements in this action, as provided by 35 U.S.C. § 285;

           (f)     A judgment and order awarding Abbott an accounting and/or supplemental

damages for all damages occurring after any discovery cutoff and through the Court’s decision

regarding the imposition of a permanent injunction;

           (g)     Any and all other and further relief as the Court deems just and proper.


                                            JURY DEMAND

                 Abbott demands a trial by jury on all issues so triable in this Complaint.




                                                   - 31 -
Case 1:19-cv-00149-MN Document 1 Filed 01/28/19 Page 32 of 32 PageID #: 32




                                       /s/ Karen E. Keller
                                       Karen E. Keller (No. 4489)
                                       David M. Fry (No. 5486)
                                       Nathan R. Hoeschen (No. 6232)
                                       SHAW KELLER LLP
                                       I.M. Pei Building
                                       1105 North Market Street, 12th Floor
                                       Wilmington, DE 19801
OF COUNSEL:                            (302) 298-0700
James F. Hurst                         kkeller@shawkeller.com
Amanda J. Hollis                       dfry@shawkeller.com
Gregory B. Sanford                     nhoeschen@shawkeller.com
KIRKLAND & ELLIS LLP                   Attorneys for Plaintiffs
300 North LaSalle
Chicago, IL 60654
(312) 862-2000

Benjamin A. Lasky
Aaron D. Resetarits
KIRKLAND & ELLIS LLP
601 Lexington Ave.
New York, NY 10022
(212) 446-4800

Erin C. Johnston
KIRKLAND & ELLIS LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005
(202) 879-5000

Dated: January 28, 2019




                                  - 32 -
